TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00492-CR




                                   Rodney Koerner, Appellant

                                                 v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF LLANO COUNTY, 33rd JUDICIAL DISTRICT
         NO. CR4389, HONORABLE CHARLES J. HEARNE, JUDGE PRESIDING




               Rodney Koerner perfected this pro se appeal, but the clerk’s fee has not been paid and

the clerk’s record has not been filed. See Tex. R. App. P. 35.3(a). The Clerk of this Court attempted

to contact appellant, but correspondence sent to his last known address was returned as

undeliverable. The appeal is dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).




                                              Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Prosecution

Filed: January 25, 2002
Do Not Publish




                 2